Title: From George Washington to Charles Lee, 27 December 1796
From: Washington, George
To: Lee, Charles


                        
                            Private
                            Dear Sir, 
                            Tuesday—27th Decr 1796
                            
                        
                        I am sorry to hear that your cold is obstinate, & your indisposition
                            continues.
                        If it will permit you to give a little attention to the Virginia Address, to day,
                            that it may be dispatched by the Post of tomorrow, I would thank you.
                        In the moment I received it, I sketched something by way of an answer, but
                            whether I have therein said too much, or too little for the circumstances attending the
                            Address, or whether those circumstances ought to have the least influence in the reply
                            (notwithstanding as you will perceive by the Gazette enclosed, & which I request may
                            be returned, what the temper of the State is, relative to the Administration) is
                            problematical: Therefore, and because you are better acquainted with the Legislature &
                            politics of Virginia than I am I would be guided by your advice—and accordingly, if your
                            health will allow it, I should be obliged to you for an entire new draught of an answers, or
                            such unreserved corrections of the one sent as you may think is perfectly applicable to the
                            case—civil & unexceptionable. I wish you better health and am your sincere friend
                            and Affectionate Servant
                        
                            Go: Washington
                            
                        
                        
                            P.S. If you are unable  to attend to this matter, pray send the papers
                                back by the bearer.
                        
                        
                    